DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Observations
Applicant’s amendments to claim 2 are acknowledged.  It is noted that applicant’s amendments do not comply with the provisions set forth in 37 CFR 1.121(c)(2). Specifically, in lines 17, 18, and 20, there are limitations which are both struck-through and underlined. 37 CFR 1.121 requires that subject matter to be deleted is struck-through or encased in double bracket ([[ ]]) if strike-throughs are not practicable. Subject matter added is to be indicated with underlining.  It is not possible to determine if these limitations are to be added or deleted. As these limitations (rearward, an, and rearward, respectively) appear in a prior version of the claims and in a larger section of struck-through limitations, it is assumed that applicant also wishes to delete these limitations.  Applicant is reminded that all future correspondence must comply with 37 CFR 1.121.
Drawings
The drawings are objected to because figure 9 is very unclear as to content.   The specification indicates that figure 9 is a bottom view of “a fastening mechanism for a sink installation showing a plurality of clips which may be used to cooperatively engage a u-channel attached to the bottom surface” of the rims.  However, the drawing does not appear to illustrate any “fastening mechanism,” it is unclear which portion of the drawing illustrates the sink, and it is also unclear what structure the clips are. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
As allowable subject matter has been identified in the present application, applicant is requested to furnish a complete set of corrected drawings for comparison against the specification and for ease of review. 
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because  the number or nature of the amendments render it difficult to consider the application or to arrange the papers for printing or copying, 37 CFR 1.125.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Previously presented claims 8 and 9 have not been renumbered. It is assumed that applicant intended to renumber them claims 9 and 10, respectively, and that convention will govern the present examination.  Accordingly, Claims 2-4, 6 - 12, and 14 - 17 are pending in the application. 
Claims 2, 6,  and 9 are objected to because of the following informalities: 
In claim 2, line 32, delete “cabinet” and insert --horizontal--; in lines 32-33, delete “in said opening”
In claim 6, line 30, delete “front” which appears before “cross”
In claim 9, “attaching” in line 2 should be deleted and replaced with --attached--. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2 - 4, 11, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, there is a lack of antecedent basis for “the bottom side” in line 32.  It appears that applicant may intend to refer to --the bottom flange--. 
Regarding claim 16, there is a lack of antecedent basis for “said right side edge” in line 2 and “said left side edge” in line 4.  It appears that applicant may intend to refer to “said right edge” and “said left edge.”
Regarding claim 11:
In line 3, applicant recites “the edge.” Parent claim 16 recites an outer edge of the right or left rims. Claim 6 sets forth left and right front side edges of the counter top, and a rear edge in the counter top.  It is unclear to which of these edges, if any, applicant intends to refer. 
“A distance” in line 3 is indefinite as it is unclear if applicant is intending to refer to “a distance” as set forth in parent claim 16, the preselected length, or some other length or distance. 
There is a lack of antecedent basis for “the rear end of said front panel” in lines 3-4
The limitation “farther than two-thirds of a distance from the edge to the rear end of said front panel of said cabinet” does not parse. Notwithstanding the antecedent basis issues outlined above, claim 11 depends from claim 16 which specifies that the selected length of the left and right side flanges extend rearward from the right and left edges of the apron at least two-thirds of a distance to a rear end of an outer edge of the left and right rims. It is unclear what it means for the flanges to extend more than two thirds of the distance from the edge to the rear end of front panel of the cabinet. It is unclear where this distance is measured from, it is unclear what constitutes the rear end of the front panel of the cabinet. As best understood, the left and right side flanges extend a distance which is greater than two-thirds the distance from the left and right side apron edges to the rear end of the outer edge of the left and right rims
Regarding claim 17, there is a lack of antecedent basis for “said right side edge” in line 2 and “said left side edge” in line 4.  It appears that applicant may intend to refer to “said right edge” and “said left edge.”
The remaining claims are indefinite insofar as they depend on a rejected base claim. 
Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 (as best understood, given the 112b set forth above) recites that the left and right side flanges of the apron sink extend  “farther than” of a distance from the apron edges. This limitation do not find support in the disclosure as originally filed.  In applicant’s originally filed claims (dated 9/3/19), applicant recites that the flanges extend “at least two-thirds of a distance to a rear end” (claim 2, lines 15 - 16).  “at least” provides positive support for “two-thirds of a distance” but does not provide support for “more than two-thirds.” The drawings are not to scale and do not provide any dimensions which would support “more than” or “greater than” two-thirds.  
Claim 12 additionally recites that the distance is “past up to two-thirds” of the distance from left and right edge of the apron to respective rear ends of the left wall and right wall.  “Past up to two-thirds” fails to find support for those reasons listed with respect to claim 11.  That the distance is taken from the apron edges to the rear ends of the left and right walls of the apron sink also fails to find support in the disclosure as originally filed.  Original claim 2 does not define the extent that the flanges extend in terms of the edges of the walls, but rather in terms of the left and right rim outer edges.  The drawings are not to scale and do not show how far the flanges extend relative to the edges of the walls of the sink. 
Furthermore, applicant has not pointed out where the new (or amended) claim limitations are supported, nor does there appear to be a written description of the claim limitation in the application as filed. See MPEP 2163(II)(A).
Allowable Subject Matter
Claims 6-10, 14, and 15 are allowed.
Claims 2-4, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: With respect to claims 2 and 6, as best understood, none of the most pertinent prior art of record, taken alone or in combination, teaches or fairly suggests replacing a conventional sink with an apron sink as claimed, including the steps of removing the existing sink; trimming the opening in the counter top such that it is wider than a distance defined by the outer lateral surfaces of the side flanges of the apron; placing the sink in the opening such that the bottom surface of the rim rests on the rear edge of the opening in the counter and an inverted u-channel on the bottom surface of the rim is pressed against the rear edge of the opening; and placing the bottom flange of the apron on top of a remaining cabinet cross member in the opening, such that the sink is mounted in the cabinet, in combination with the other limitations of the claim. 
See the non-final rejection dated 4/27/21 for a discussion of the most relevant prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754